     Case 1:20-cv-00522-NONE-JLT Document 51 Filed 09/30/20 Page 1 of 4

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   BRUCE D. MCGAGIN, State Bar No. 170146
     Supervising Deputy Attorney General
 3   STACEY L. ROBERTS, State Bar No. 237998
     Supervising Deputy Attorney General
 4   ETHAN A. TURNER, State Bar No. 294891
     KELLY T. SMITH, State Bar No. 196821
 5   Deputy Attorneys General
      1300 I Street, Suite 125
 6    P.O. Box 944255
      Sacramento, CA 94244-2550
 7    Telephone: (916) 210-6465
      Fax: (916) 322-8288
 8    E-mail: Kelly.Smith@doj.ca.gov
     Attorneys for Defendants, Department of Fish and
 9   Wildlife and Director Charlton H. Bonham

10

11                             IN THE UNITED STATES DISTRICT COURT

12                          FOR THE EASTERN DISTRICT OF CALIFORNIA

13                                              CIVIL DIVISION

14

15   APOTHIO, LLC,                                              Case No. 1:20-cv-00522-NONE-JLT
16                                             Plaintiff,
17                  v.                                          DECLARATION OF KELLY T. SMITH
                                                                IN SUPPORT OF STATE DEFENDANTS’
18                                                              OPPOSITION TO MOTION TO SET A
     KERN COUNTY; KERN COUNTY                                   DEADLINE ON INITIAL DISCLOSURES
19   SHERIFF’S OFFICE; CALIFORNIA
     DEPARTMENT OF FISH AND                                     Date:         October 7, 2020
20   WILDLIFE; DONNY YOUNGBLOOD;                                Time:         8:30 a.m.
     JOSHUA NICHOLSON; CHARLTON H.                              Dept:         Courtroom 4
21   BONHAM; JOHN DOES #1 THROUGH                               Judge:        Hon. Jennifer L. Thurston
     #10, UNKNOWN AGENTS OF THE KERN
22   COUNTY SHERIFF’S OFFICE; JOHN
     DOES #11 THROUGH #20, UNKNOWN
23   AGENTS OF THE CALIFORNIA FISH
     AND WILDLIFE DEPARTMENT,                                   Trial Date:   TBD
24                                                              Action Filed: April 10, 2020
                                           Defendants.
25

26

27

28
                                                            1
         Declaration of Smith in Support of Opposition to Motion to Set Initial Disclosure (1:20-cv-00522-NONE-JLT)
     Case 1:20-cv-00522-NONE-JLT Document 51 Filed 09/30/20 Page 2 of 4

 1                                               DECLARATION

 2         I, KELLY T. SMITH, declare:

 3         1.        I am an attorney licensed to practice in California before state and federal courts. I

 4   am one of the attorneys for California Department of Fish and Wildlife and Charlton H. Bonham

 5   (State Defendants) in the above matter. The declarations herein are true and based upon my

 6   personal knowledge, except for those stated upon information and belief, and as to those matters I

 7   believe them to be true. If called to testify, I could and would competently so testify.

 8         2.        Counsel for the State Defendants participated on August 18, 2020 in a tele-

 9   conference with counsel for all parties to discuss the preparation of a Joint Scheduling Report as

10   required in the court’s standing order. ECF 2.

11         3.        At no time during the conference was it stated that the State Defendants refused to

12   provide a date for initial disclosures. Rather, the State Defendants’ insisted the mandated Joint

13   Scheduling Report should reflect the State Defendants’ position that any discovery deadlines

14   should be set far enough in the future to allow disposition of the motions to dismiss and motion to

15   strike that defendants had filed against the complaint, then, and now, awaiting decision.

16         4.        The State Defendants were also concerned that the vaguely alleged civil rights

17   allegations against unnamed “doe” law enforcement agents would expose agents with the right to

18   raise immunities to unnecessary and possibly improper discovery. State Defendants also believed

19   that enforcement records were under seal due to the ongoing criminal investigation of Apothio.

20         5.        Regarding the initial disclosures and any other discovery deadlines, Apothio’s

21   attorneys were not amenable to any postponement due to the unsettled status of the complaint.

22         6.        The conference participants decided that the form of the Joint Scheduling Report

23   would be provided by Apothio to the other parties. Each party would draft their own versions of

24   the Report sections. The parties would exchange the draft language by September 1, and would

25   meet to confer further on September 3, to resolve disputes where possible. Apothio would then

26   prepare the Report for filing by September 8, a week before the September 15 Scheduling

27   Conference. This understanding is reflected in the email to the parties from Richard Cippola,

28   found in Exhibit A of the Declaration of Katherine Eskovitz in support of the motion.
                                                           2
          Declaration of Smith in Support of Opposition to Motion to Set Initial Disclosure (1:20-cv-00522-NONE-JLT)
     Case 1:20-cv-00522-NONE-JLT Document 51 Filed 09/30/20 Page 3 of 4

 1         7.        On August 28, 2020, the day after the court continued the September 15, 2020

 2   Mandatory Scheduling Conference to December 7, 2020, Apothio emailed that defendants to

 3   “advise” whether they would agree “to (1) commence discovery and/or (2) jointly request a

 4   scheduling conference at the Court’s earliest convenience.” Eskovitz declaration, Exh. A.

 5         8.        This request did not make sense because the court had just set a scheduling

 6   conference for its earliest convenience, and because the court’s Mandatory Scheduling

 7   Conference order clearly laid out that discovery would commence according to the plan ordered

 8   at that time. Apothio also knew the State Defendants’ position at the Scheduling Conference

 9   would be that discovery should be set with time for the court to decide the motions to dismiss and

10   motion to strike.

11         9.        State Defendants and Kern County therefore conveyed this position to Apothio’s

12   counsel. Eskovitz declaration, Exh. A, emails of August 28, 2020. The same message was

13   conveyed two weeks later when Apothio emailed that it intended to file a motion for the court to

14   set the initial disclosure deadline.

15         I declare under penalty of perjury under the laws of the State of California that the

16   foregoing is true and correct. This declaration is made in Sacramento, California.

17   Dated: September 30, 2020                                  Respectfully Submitted,
18                                                              XAVIER BECERRA
                                                                Attorney General of California
19                                                              BRUCE D. MCGAGIN
                                                                Supervising Deputy Attorney General
20

21

22
                                                                KELLY T. SMITH
23                                                              Deputy Attorney General
                                                                Attorneys for Defendants
24                                                              Department of Fish and Wildlife and
                                                                Director Charlton H. Bonham
25
     SA2020300599
26

27

28
                                                           3
          Declaration of Smith in Support of Opposition to Motion to Set Initial Disclosure (1:20-cv-00522-NONE-JLT)
        Case 1:20-cv-00522-NONE-JLT Document 51 Filed 09/30/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE
Case Name:         Apothio, LLC v. Kern County,           No.    1:20-cv-00522-NONE-JLT
                   et al.

I hereby certify that on September 30, 2020, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:
DECLARATION OF KELLY T. SMITH
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on September
30, 2020, at Sacramento, California.
Joseph M. Delich                                      Katherine Eskovitz
ROCHE CYRULNIK FREEDMAN LLP                           ROCHE CYRULNIK FREEDMAN LLP
99 Park Avenue, 19th Floor                            1158 26th Street, No. 175
New York, NY 10016                                    Santa Monica, CA 90403
Counsel for Plaintiff                                 Counsel for Plaintiff



                  S. Claiborne
                   Declarant                                         Signature

SA2020300599
Opposition POS 2.docx
